DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The NOA, mailed 4/27/2022, inadvertently identified claim 9 as being amended by Examiner’s Amendment. However, the amendment was intended for claim 19. This Corrected NOA corrects this inadvertent error.

Applicant’s Response filed 4/14/2022 has been entered. Claims 1, 5-9, 11-12, and 14-27 are pending and allowed with claims 2-3, and 10 being previously cancelled, claims 4 and 13 being currently cancelled, and claims 26-27 being currently added. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephonic interview with Matthew Wernli on 4/20/2022.
The application has been amended as follows:
In the Claims:
In claim 19, line 11, after “of the first set of horseheads;” the following was inserted --                         a first pitman assembly that comprises a first lever assembly that comprises a first link pivotally coupled to a second link, the first link coupled to a gear assembly at a first gear location and the second link coupled to the first surface beam at a first location; and        
                        a second pitman assembly that comprises a second lever assembly that comprises a first link pivotally coupled to a second link, the first link coupled to the gear assembly at a second gear location different than the first gear location and the second link coupled to the first surface beam at a second location different than the first location;    --. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
5/6/2022